Exhibit 10.1
CONFORMED VERSION
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIRD AMENDMENT dated as of July 31, 2008 (this “Third Amendment”) among
VERIFONE INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”),
VERIFONE, INC., a Delaware corporation (the “Borrower”), the Lenders party or
consenting hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) to the Credit Agreement (as defined
below).
     Holdings, the Borrower, the banks and other lending institutions from time
to time party thereto (each a “Lender” and, collectively, the “Lenders”), the
Administrative Agent, JPMorgan Chase Bank, N.A., as Swing Line Lender and as an
L/C Issuer, Bank Leumi USA and Wells Fargo Bank, N.A., as Co-Documentation
Agents, and Lehman Commercial Paper Inc., as Syndication Agent, are parties to a
Credit Agreement dated as of October 31, 2006, as amended by a First Amendment
dated as of January 25, 2008 and a Second Amendment dated as of April 28, 2008
(together, the “Credit Agreement”). Terms used herein without definition which
are defined in the Credit Agreement being used herein as therein defined.
Holdings and the Borrower have requested that the Required Lenders agree to
certain amendments to the Credit Agreement, and each of the Lenders party or
consenting hereto (which Lenders collectively constitute the Required Lenders),
have agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement as herein provided. Accordingly, Holdings, the Borrower and the
Lenders party or consenting hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Definitions. Unless otherwise defined herein, capitalized
terms defined in the Credit Agreement or in Section 2.01(a) of this Third
Amendment have the same meanings when used in this Third Amendment. The
following additional terms, as used herein, have the following respective
meanings:
          “Consenting Lender” means each Lender that consents to this Third
Amendment as evidenced by the receipt by Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel to the Administrative Agent, of an executed counterpart
signature page evidencing such Lender’s consent and agreement to this Third
Amendment from such Lender prior to 12:00 noon (local time in New York City) on
July 31, 2008.
          “Third Amendment Fee” has the meaning set forth in Section 3.01(e) of
this Third Amendment.
ARTICLE II
AMENDMENTS TO THE CREDIT AGREEMENT
          Section 2.01 Amendment to Article II of the Credit Agreement. The
proviso to Section 2.09(b)(ii) of the Credit Agreement is hereby amended by
inserting “September 10, 2008” in lieu of “August 10, 2008”.
          Section 2.02 Amendments to Article VI of the Credit Agreement.
          (a)     Section 6.01(a) of the Credit Agreement is hereby amended to
read in full as follows:

 



--------------------------------------------------------------------------------



 



     “(a)     Annual Financial Statements. As soon as available, and in any
event (i) within 90 days after the end of each fiscal year of Parent Holdings
(commencing with the fiscal year ended October 31, 2006 but other than the
fiscal year ended October 31, 2007) and (ii) by August 31, 2008 with respect to
the fiscal year ended October 31, 2007, a consolidated balance sheet of Parent
Holdings and its Consolidated Subsidiaries, as of the end of such fiscal year,
and the related consolidated statement of operations and retained earnings and
consolidated statement of cash flows for such fiscal year, setting forth in
comparative form consolidated figures for the preceding fiscal year, all such
financial statements to be in reasonable form and detail and audited by Parent
Holdings’ registered independent public accounting firm and accompanied by an
opinion of such firm (which shall not be qualified or limited in any material
respect) to the effect that such consolidated financial statements have been
prepared in accordance with GAAP and present fairly in all material respects the
consolidated financial position and consolidated results of operations and cash
flows of Parent Holdings and its Consolidated Subsidiaries in accordance with
GAAP consistently applied (except for changes with which such accountants
concur).”
          (b)     Section 6.01(b) of the Credit Agreement is hereby amended to
read in full as follows:
     “(b)     Quarterly Financial Statements. As soon as available, and in any
event (i) within 45 days after the end of each of the first three fiscal
quarters in each fiscal year of Parent Holdings (commencing with fiscal quarter
ended January 31, 2007 but other than the Affected Quarters and the fiscal
quarters ended January 31, 2008 and April 30, 2008) and (ii) by August 31, 2008
with respect to the Affected Quarters and the fiscal quarters ended January 31,
2008 and April 30, 2008, a consolidated balance sheet of Parent Holdings and its
Consolidated Subsidiaries as of the end of such fiscal quarter, together with
related consolidated statement of operations and retained earnings and
consolidated statement of cash flows for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in comparative form
consolidated figures for the corresponding periods of the preceding fiscal year,
all such financial statements to be in form and detail and reasonably acceptable
to the Administrative Agent, and accompanied by a certificate of the chief
financial officer of Parent Holdings to the effect that such quarterly financial
statements have been prepared in accordance with GAAP and present fairly in all
material respects the consolidated financial position and consolidated results
of operations and cash flows of Parent Holdings and its Consolidated
Subsidiaries in accordance with GAAP consistently applied, subject to changes
resulting from normal year-end audit adjustments and the absence of footnotes
required by GAAP.”
          (c)     Section 6.02(f) of the Credit Agreement is hereby amended to
read in full as follows:
     “(f)     Excess Cash Flow. Commencing with the fiscal year ending October
31, 2007, a certificate of the chief financial officer of Holdings containing
information regarding the calculation of the amount, if any, required to be
prepaid by the Borrower under Section 2.09(b)(ii) in respect of Excess Cash Flow
for such fiscal year. Such certificate shall be due (i) for the fiscal year
ending October 31, 2007, on or before September 10, 2008 and (ii) within
100 days after the end of each fiscal year of Holdings thereafter.”

-2-



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS TO EFFECTIVENESS
          Section 3.01 Conditions to Effectiveness of this Third Amendment. This
Third Amendment, and each of the amendments contained herein, shall become
effective on the date (the “Third Amendment Effective Date”) when each of the
following conditions precedent have been fulfilled (or waived) to the reasonable
satisfaction of the Administrative Agent:
          (a)     Execution and Delivery of this Third Amendment. The
Administrative Agent shall have received counterparts of this Third Amendment
duly executed by Holdings, the Borrower and the Administrative Agent and duly
consented to by the Required Lenders.
          (b)     Acknowledgement. The Administrative Agent shall have received
counterparts of an Acknowledgement and Agreement, substantially in the form of
Exhibit A hereto, duly executed by each of the Persons (other than Holdings and
the Borrower) who are or are required by the Finance Documents to be Loan
Parties.
          (c)     Payment of Fees. All costs, fees and expenses due to the
Administrative Agent and the Lenders on or before the Third Amendment Effective
Date pursuant to the Finance Documents shall have been paid, including, without
limitation, the Third Amendment Fee.
          (d)     Counsel Fees. Fried, Frank, Harris, Shriver & Jacobson LLP
(“Fried Frank”) shall have received full payment from the Borrower of the fees
and expenses of Fried Frank described in Section 6.07(a) of this Third Amendment
which are billed through the Third Amendment Effective Date.
          (e)     Amendment Fee. The Borrower shall have paid to the
Administrative Agent for the account of each Consenting Lender a non-refundable
and fully earned fee (the “Third Amendment Fee”) equal to 0.125% of each such
Consenting Lender’s aggregate Revolving Commitment and the outstanding principal
amount of its Term B Loans, in each case as of the Third Amendment Effective
Date.
          (f)     Other. The Administrative Agent shall have received such other
documents, instruments, agreements or information as may be reasonably requested
by the Administrative Agent. All corporate and legal proceedings and all
instruments and agreements relating to the transactions contemplated by this
Third Amendment or in any other document delivered in connection herewith shall
be reasonably satisfactory in form and substance to the Administrative Agent and
Fried Frank, and the Administrative Agent shall have received all information
and copies of all documents and papers, including records of corporate
proceedings, governmental approvals, good standing certificates and bring-down
telegrams, if any, which the Administrative Agent may reasonably have requested,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities. The documents referred to in this Section 3.01(f)
shall be delivered to the Administrative Agent no later than the Third Amendment
Effective Date.
          Section 3.02 Effects of this Third Amendment.
          (a)     Once the Third Amendment Effective Date has occurred, the
Credit Agreement will be automatically amended retroactive to, and as of, the
date of this Third Amendment to reflect the amendments thereto provided for in
this Third Amendment. Once the Third Amendment Effective date has occurred, then
on and after the Third Amendment Effective Date, the rights and obligations of
the parties to the Credit Agreement shall be governed by the Credit Agreement,
as amended by this Third Amendment. Once the Third Amendment Effective Date has
occurred, all references to the Credit

-3-



--------------------------------------------------------------------------------



 



Agreement in any document, instrument, agreement or writing shall be deemed to
refer to the Credit Agreement as amended by this Third Amendment.
          (b)     Other than as specifically provided herein, this Third
Amendment shall not operate as a waiver or amendment of any right, power or
privilege of the Administrative Agent or any Lender under the Credit Agreement
or any other Finance Document or of any other term or condition of the Credit
Agreement or any other Finance Document, nor shall the entering into of this
Third Amendment preclude the Administrative Agent and/or any Lender from
refusing to enter into any further waivers or amendments with respect thereto.
This Third Amendment is not intended by any of the parties hereto to be
interpreted as a course of dealing which would in any way impair the rights or
remedies of the Administrative Agent or any Lender except as expressly stated
herein, and no Lender shall have any obligation to extend credit to the Borrower
other than pursuant to the strict terms of the Credit Agreement and the other
Finance Documents, as amended or supplemented to date (including by means of
this Third Amendment).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Section 4.01 Representations and Warranties. In order to induce the
Required Lenders to consent to the amendments contained herein, each of Holdings
and the Borrower represents and warrants as set forth below:
          (a)     After giving effect to this Third Amendment, the Credit
Agreement, as amended, does not impair the validity, effectiveness or priority
of the Liens granted pursuant to the Collateral Documents, and such Liens
continue unimpaired with the same priority to secure repayment of all Finance
Obligations, whether heretofore or hereafter incurred. The position of the
Lenders with respect to such Liens, the Collateral in which a security interest
was granted pursuant to the Collateral Documents and the ability of the
Administrative Agent to realize upon such Liens pursuant to the terms of the
Collateral Documents have not been adversely affected in any material respect by
the amendments to the Credit Agreement effected pursuant to this Third Amendment
or by the execution, delivery, performance or effectiveness of this Third
Amendment.
          (b)     Each of Holdings and the Borrower reaffirms as of the date
hereof and the Third Amendment Effective Date its covenants and agreements
contained in the Credit Agreement and each Collateral Document and other Finance
Document to which it is a party, including, in each case, as such covenants and
agreements may be modified by this Third Amendment on the Third Amendment
Effective Date. Each of Holdings and the Borrower further confirms that each
Collateral Document and other Finance Document to which it is a party is, and
shall continue to be, in full force and effect, and the same are hereby
ratified, approved and confirmed in all respects, except as the Credit Agreement
may be amended by this Third Amendment.
          (c)     Immediately after giving effect to this Third Amendment, the
representations and warranties set forth in Article V of the Credit Agreement
(as so amended) and each other Finance Document are, in each case, true and
correct in all material respects (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).
          (d)     This Third Amendment constitutes the legal, valid and binding
obligation of each of Holdings and the Borrower enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws

-4-



--------------------------------------------------------------------------------



 



relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
          (e)     The parties signatory to the Acknowledgment and Agreement
delivered pursuant to Section 3.01(b) of this Third Amendment constitute all of
the Persons who (together with Holdings and the Borrower) are or are required
under the terms of the Finance Documents to be Loan Parties.
          (f)     The written statements and information contained in this Third
Amendment and the other documents, certificates and statements furnished or made
to the Administrative Agent and the Lenders on or prior to the Third Amendment
Effective Date by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Third Amendment, taken as a whole, do not, as
of the Third Amendment Effective Date, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading.
          (g)     Each of Holdings and the Borrower has all requisite corporate
power and authority to enter into this Third Amendment and to carry out the
transactions contemplated by, and perform its obligations under, this Third
Amendment and the Credit Agreement as amended by this Third Amendment.
          (h)     As of the Third Amendment Effective Date (and giving effect to
this Third Amendment), no event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Third Amendment
or the Credit Agreement as amended by this Third Amendment that would constitute
an Event of Default or a Default.
ARTICLE V
WAIVER
          Section 5.01 Waiver Subject to the terms and conditions hereof and
compliance by Holdings and the Borrower with their respective obligations
hereunder and under the Credit Agreement as amended hereby, and in reliance on
the representations and warranties of Holdings and the Borrower set forth
herein, the Lenders agree that no Default or Event of Default that may have
arisen under the Credit Agreement by virtue of the failure to deliver accurate
financial statements or related certifications for the Affected Quarters prior
to the delivery of the Restated Financials shall constitute a Default or an
Event of Default under the Credit Agreement, and any such Default or Event of
Default shall for all purposes of the Loan Documents be waived.
ARTICLE VI
MISCELLANEOUS
          Section 6.01 Headings. The various headings of this Third Amendment
are inserted for convenience only and shall not affect the meaning or
interpretation of this Third Amendment or any provisions hereof.
          Section 6.02 Execution in Counterparts. This Third Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. A counterpart hereof executed and delivered by facsimile or
pdf or other similar electronic transmission shall be effective as an original.
          Section 6.03 Successors and Assigns. This Third Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

-5-



--------------------------------------------------------------------------------



 



          Section 6.04 Governing Law.
          (a)     THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
          (b)     Any legal action or proceeding with respect to this Third
Amendment may be brought in the courts of the State of New York in New York
County, or of the United States for the Southern District of New York, and, by
execution and delivery of this Third Amendment, each of Holdings and the
Borrower hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the nonexclusive jurisdiction of such courts.
Each of Holdings and the Borrower irrevocably waives, to the fullest extent
permitted by Law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such court and any claim that any
such proceeding brought in any such court has been brought in an inconvenient
forum.
          Section 6.05 Waiver of Right to Trial by Jury. EACH PARTY TO THIS
THIRD AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER OR UNDER ANY OTHER FINANCE
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS THIRD AMENDMENT OR ANY
OTHER FINANCE DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS THIRD AMENDMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          Section 6.06 Entire Agreement. This Third Amendment constitutes the
entire understanding among the parties hereto with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.
          Section 6.07 Fees and Expenses.
          (a)     The Borrower agrees to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, delivery and enforcement of this Third
Amendment and the other documents and instruments referred to herein or
contemplated hereby, including, but not limited to, the fees and disbursements
of Fried Frank, counsel to the Administrative Agent.
          (b)     If the Borrower fails to deliver the financial statements as
of and for the fiscal year ended October 31, 2007, the Affected Quarters and the
fiscal quarters ended January 31, 2008 and April 30, 2008 by August 31, 2008 as
required under Section 6.01(a) and (b) of the Credit Agreement as amended
hereby, the Borrower agrees to promptly pay to the Administrative Agent for the
account of each Consenting Lender a non-refundable and fully earned fee equal to
0.250% of each such Consenting

-6-



--------------------------------------------------------------------------------



 



Lender’s aggregate Revolving Commitment and the outstanding principal amount of
its Term B Loans, in each case as of the Third Amendment Effective Date.
          Section 6.08 Finance Document Pursuant to Credit Agreement. This Third
Amendment is a Finance Document executed pursuant to the Credit Agreement and
shall be construed, administered and applied in accordance with all of the terms
and provisions of the Credit Agreement (and, following the date hereof, the
Credit Agreement, as amended hereby).
[Signature Pages Follow]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the signatories hereto have caused this Third Amendment
to be executed by their respective officers thereunto duly authorized as of the
day and year first above written.

          HOLDINGS:  VERIFONE INTERMEDIATE HOLDINGS, INC.
      By:   /s/ Douglas Bergeron         Name:   Douglas Bergeron       
Title:   Chief Executive Officer      BORROWER:  VERIFONE, INC.
      By:   /s/ Douglas Bergeron         Name:   Douglas Bergeron       
Title:   Chief Executive Officer     

S-1-



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:  JPMORGAN CHASE BANK, N.A., as Administrative
Agent
      By:   /s/ Sharon Bazbaz         Name:   Sharon Bazbaz        Title:   Vice
President     

S-2-



--------------------------------------------------------------------------------



 



Lender Signature Page to the Third Amendment to Credit Agreement

          REQUIRED LENDERS:  SIGNATURE PAGE TO THE THIRD AMENDMENT DATED AS OF
JULY 31, 2008 TO THE CREDIT AGREEMENT DATED AS OF
OCTOBER 31, 2006 AND AMENDED AS OF JANUARY 25,
2008 AND APRIL 28, 2008 AMONG VERIFONE
INTERMEDIATE HOLDINGS, INC., VERIFONE, INC., THE
LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT, AN L/C ISSUER AND SWING
LINE LENDER, BANK LEUMI USA AND WELLS FARGO BANK,
N.A., AS CO-DOCUMENTATION AGENTS, AND LEHMAN
COMMERCIAL PAPER INC., AS SYNDICATION AGENT

JPMORGAN CHASE BANK, N.A., as
     Administrative Agent, for and on behalf of the
     Required Lenders who have consented hereto
     as provided in Section 10.01 of the Credit Agreement
      By:   /s/ Sharon Bazbaz         Name:   Sharon Bazbaz        Title:   Vice
President     

S-3-



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGEMENT AND AGREEMENT
     Each Loan Party listed below hereby acknowledges that it has reviewed the
Third Amendment to the Credit Agreement to which this Acknowledgement and
Agreement is attached as an exhibit (the “Third Amendment”) and hereby consents
to the execution, delivery and performance thereof by each of Holdings and the
Borrower. Each Loan Party hereby confirms its obligation under each Finance
Document to which it is a party and agrees that, after giving effect to the
Third Amendment, neither the modification of the Credit Agreement or any other
Finance Document effected pursuant to the Third Amendment, nor the execution,
delivery, performance or effectiveness of the Third Amendment or any other
Finance Document impairs the validity or effectiveness of any Finance Document
to which it is a party or impairs the validity, effectiveness or priority of the
Liens granted pursuant to any other Finance Document to which it is a party or
by which it is otherwise bound. Each Loan Party hereby further agrees that the
Liens created pursuant to the Finance Documents continue unimpaired with the
same enforceability and priority to secure repayment of all Loans and other
obligations arising thereunder, whether heretofore or hereafter incurred. Under
the foregoing circumstances, the position of the Administrative Agent and the
Lenders with respect to such Liens, the Collateral in which a security interest
was granted pursuant to the Finance Documents, and the ability of the
Administrative Agent to enforce the provisions of the Finance Documents and to
realize upon such Liens pursuant to the terms of the Finance Documents, have not
been adversely affected in any material respect by the amendments to the Credit
Agreement effected pursuant to the Third Amendment, the amendment or
modification of any other Finance Document effected pursuant to the Third
Amendment or the execution, delivery, performance or effectiveness of the Third
Amendment.

            VERIFONE HOLDINGS, INC.
      By:   /s/ Douglas Bergeron         Name:   Douglas Bergeron       
Title:   Chief Executive Officer     

